Citation Nr: 1813275	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for erectile dysfunction as secondary to residuals of prostate cancer.

3.  Entitlement to service connection for a psychiatric disorder (claimed as depression and anxiety) as secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Chicago, Illinois Regional Office (RO) of the Department of Veteran Affairs (VA).


FINDINGS OF FACT

1.  The Veteran did not serve in a unit in Korea from December 1967 to January 1969 that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicide agents are known to have been applied during that time.

2.  The Veteran was not exposed to herbicide agents during service in the Korean DMZ or otherwise.

3.  Prostate cancer did not develop during service or in the first year after separation from service, and there is no competent and credible evidence relating his prostate cancer to his military service.

4.  The Veteran's erectile dysfunction and claimed psychiatric disorders are not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for prostate cancer, to include as due to herbicide agent exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for erectile dysfunction as secondary to residuals of prostate cancer have not been met.  38 U.S.C. §§ 1110, 5107 (2012) 38 C.F.R. § 3.310 (2017).

3.  The criteria to establish service connection for a psychiatric disorder (claimed as depression and anxiety) as secondary to residuals of prostate cancer have not been met.  38 U.S.C. §§ 1110, 5107 (2012) 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The duty to notify in this case was satisfied by letters sent to the Veteran in September 2009 and November 2009.  These letters informed the Veteran of the relevant requirements with regard to his claim, including informing him that if he did not serve in Vietnam, he should indicate when, where, and how he was exposed to herbicides.  As explained below, the information that the Veteran provided was crucial for the Agency of Original Jurisdiction (AOJ) to develop and adjudicate the claim.  The claim was last adjudicated in a February 2013 Statement of the Case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, such as service medical records, service personnel records, and post-service treatment records.  Based upon the Veteran's statements of his claimed exposure to herbicides, specifically his unit's location at Camp Casey in Korea, the AOJ took appropriate steps to verify whether the Veteran's service unit during that time period was one of the units that the DoD has determined to have operated in an area in or near the Korean DMZ.  

Specifically, in April 2010 VA issued a formal finding memorandum which detailed its efforts at verification of the Veteran's alleged herbicide exposure in accordance with the procedures outlined in VA's Adjudication Manual (M21-1) and Manual Rewrite (M21-1 MR).  The AOJ indicated that the Veteran's personnel file was available and had been reviewed.  The Veteran served in Korea from December 26, 1967 to January 12, 1969.  During this time, he was assigned to the 707th Maintenance Battalion, 7th Infantry Division.  It was further noted that the DoD had identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  The AOJ indicated that the Veteran was not assigned to one of these units.  Furthermore, a request was sent to JSRRC (Joint Service Records Research Center) in January 2010.  However, a negative response was received in February 2010, indicating the Veteran's unit was located at Camp Casey approximately 13 miles away from the DMZ.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim of service connection for prostate cancer.  However, no such examination is required in this case.  The Veteran's claim primarily rests on his assertion that based on his unit's location at Camp Casey and surrounding areas, he should be awarded presumptive service connection.  Under this theory, the outcome turns largely on the locations and dates of his service (establishing his purported exposure to herbicides), rather than on any medical question.  He has not made any allegations with specificity that relates his prostate cancer directly to herbicide exposure and there is no medical or credible lay evidence that shows the Veteran's prostate cancer may be related to his military service.  

In a February 2018 Informal Hearing Presentation, the Veteran's representative indicated that service treatment records mentioned urinary tract problems in April 1969.  As will be discussed in more detail below, the Veteran was found to have a venereal disease in service that was cured.  See April 1970 Report of Medical History (noting "VD-cured 1969").  As there is no indication in service treatment records that the Veteran had a prostate disorder in service, the Board finds that a medical opinion is not required as there is no in-service injury or disease relating to the Veteran's prostate.  Consequently, VA is under no duty to afford the Veteran an examination.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (c). The Board will therefore proceed to the merits of the claim.

    Laws and Analysis 
    
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the Veteran claims entitlement to service connection for prostate cancer on a presumptive basis.  The record reflects that the Veteran was diagnosed with prostate cancer in 2009.  Prostate cancer is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  38 C.F.R. § 3.309 (e) (2017).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307 (a)(6)(i), (iii).  Additionally, if a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307 (a)(6)(iv).

The Veteran does not assert and his service records do not show that he served in Vietnam during the Vietnam era.  Rather, his assertion is that he was exposed to herbicide agents during his service in Korea.  

The DoD has determined that veterans who served with specified military units in Korea near the DMZ between April 1, 1968 and August 31, 1971 were exposed to herbicides.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10.p. 
Notably, the Army's 707th Maintenance Battalion, 7th Infantry Division is not among the listed units.  Where a veteran alleges service along the DMZ outside the specified time period and was assigned to a unit other than one of the specified units, the AOJ is to submit a request to the JSRRC for verification of the veteran's location and military duties in Korea.  See id.  In this case, the Veteran served in Korea from December 26, 1967 to January 12, 1969 in a unit that was not on the list.  Proper action was undertaken by the AOJ to verify whether the Veteran operated in a unit in or near the Korean DMZ for presumption of herbicide exposure.  Specifically, as stated in the previous section above, the AOJ undertook development in accordance with M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 10.p. 

The JSRRC determined that the Veteran's unit was stationed at Camp Casey, located approximately 13 miles from the DMZ.  According to military records, herbicides were used in Korea between 1968 and 1969.  The documentation stated that the Republic of Korea Armed Forces used chemical herbicides along the southern boundary of the Demilitarized Zone from April 1968 to July 1969, as a part of counter-infiltration operations.  The herbicides were applied using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although United States Army Non-Commissioned Officers advised Republic of Korea personnel in the use of herbicides, no United States personnel were known to have been actually involved in their application.

Based on these findings, the Veteran's claim for exposure to herbicide agents was not able to be verified by the JSRRC.  The Board finds that all of the proper procedures outlined by the Adjudication Manual, Manual Rewrite were followed and documented in the claims file.

The Veteran strongly maintains that Camp Casey was near the DMZ and that presumption of herbicide exposure should be conceded.  Further, in statements dated in August 2010 and February 2011, the Veteran indicated that he was not always at Camp Casey and trained near the DMZ.  The Veteran did not, however, provide any specific details regarding his location near the DMZ or which duties required him to be in close proximity to the DMZ.  

Upon review of all the evidence of record, the Board finds the evidence gathered by official government sources to be more probative regarding the Veteran's lay statements regarding claimed exposure to herbicides.  VA has set regulations and procedures in place to determine whether a veteran who served between April 1, 1968 and August 31, 1971, in units determined by DoD to have been in or near the Korean DMZ, should be presumed to have been exposed to herbicides.  Again, the AOJ conducted the appropriate search as the Veteran's unit was not among the listed units in the M21-1 MR, and the JSRRC responded after reviewing the 1968 unit history of the Veteran's specific unit (707th Maintenance Battalion, 7th Infantry Division).  The history did not document the use, storage, spraying, or transporting of herbicides nor did it mention or document any specific duties performed by the unit members along the DMZ. The Board assigns greater probative weight to the findings from official government sources (i.e., DPRIS, JSRRC) which have considered the specific duties and locations of the unit associated with the Veteran's service in determining that he was not in a location that was determined to have been exposed to herbicides.  

The Veteran, in this regard, has not submitted any evidence, other than general statements purporting to be near the DMZ, showing that he was close enough in proximity to the DMZ area where herbicide agents may have carried or blown over to Camp Casey.  Likewise, he is not credible to testify on a complex matter such as how he could be exposed to a chemical sprayed 13 miles away or while conducting his duties near the DMZ.  Such an opinion would presumably require knowledge of wind speeds at the time, chemical properties relevant to determining its spread, and other information outside the knowledge of a lay person.  

The Veteran is not presumed exposed to herbicides during his service in Korea and the preponderance of the evidence is against a finding that he was actually exposed to herbicides during his service.  Based on the foregoing, service connection for prostate cancer on a presumptive basis (related to herbicide exposure) is not warranted.

Consideration has been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran has not claimed, and the evidence does not otherwise suggest, that prostate cancer began during service or within one year of service discharge.  Only recently, in a February 2018 Informal Hearing Presentation, did the Veteran's representative indicated that service treatment records mentioned urinary tract problems in April 1969.  

In this regard, the Veteran's service treatment records include no complaints of, treatment for, or diagnoses of prostate cancer in service, nor do they show that there were any manifestations of the disease process beginning in service.  In April 1969, the Veteran was seen for painful urination and a burning sensation in his penis, and was diagnosed with a possible venereal disease.  An April 1969 consultation sheet indicated that the Veteran had no urinary frequency, no nocturia, no hematuria, and no history of discharge.  A physical examination of his genitalia, testicles, and a rectal exam were all within normal limits.  An impression of non-specific urethritis was noted.  In an April 1970 Report of Medical Examination, a clinical evaluation of the Veteran's systems was normal.  In a June 1970 Report of Medical History, the Veteran checked "YES" as to having "VD-syphilis, gonorrhea, etc."  The examining physician indicated that the Veteran's VD had been cured in 1969.  There is no entirely no reference to prostate complaints or treatment in service.
Further, the post-service medical reports do not document any prostate cancer findings within the one year presumptive period following separation from service in 1970.  

Finally, the Veteran has not submitted any medical evidence relating prostate cancer to service.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, prostate cancer, falls outside the realm of common knowledge or observations of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, in this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his prostate cancer and his service.  Thus, his statements regarding any such causal or etiological link are not competent.

In summary, the Veteran's service treatment records do not show prostate cancer in service.  The Veteran did not receive treatment for, or a diagnosis of, prostate cancer until 2010, almost 40 years after service.  No medical professional has attributed the Veteran's prostate cancer to his military service, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer and the claim must be denied.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has claimed that his erectile dysfunction and psychiatric disorder (depression and anxiety) are a result of his residuals associated with his prostate cancer.  See August 2009 and October 2009 statements by the Veteran.  The Board finds these claims to be without merit.  As discussed in detail above, the Board has found in this decision that service connection for prostate cancer is not warranted.  Therefore, secondary service connection based on residuals of prostate cancer is not possible because the claimed primary disability of prostate cancer is not service-connected.  38 C.F.R. § 3.310 (2017).

Lastly, the Veteran does not assert and the evidence does not show that his erectile dysfunction and psychiatric disorder are etiologically related to his military service.  

ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction as secondary to residuals of prostate cancer is denied.

Service connection for a psychiatric disorder (claimed as depression and anxiety) as secondary to residuals of prostate cancer is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


